Title: To James Madison from Henry J. Knox, 18 February 1811 (Abstract)
From: Knox, Henry J.
To: Madison, James


18 February 1811, Windsor, Connecticut. Seeks reappointment to the navy. Received a midshipman’s warrant in April 1798 and was promoted to lieutenant in June 1799, but the nomination was rejected in Senate “in consequence of a fracas, in which I was concerned at Boston.” He then left the service. These circumstances are well known to the secretary of war, who will present this letter. Wishes to serve his country again and “would immediately accept of a Commission as after the first of September next, I shall be at perfect liberty to act, wherever I may be ordered.”
